DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because in the state of the art, transitory signals are commonplace as a medium for transmitting computer instruction and thus, in the absence of any evidence to the contrary and give the broadest reasonable interpretation, the scope of a "computer program product comprising one or more computer readable storage media" covers a signal per se.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The present invention is directed towards implementing a personalized and adaptive learning audio filtering system that identifies and removes sounds that are dynamically determined to be unpleasant to a user. Independent claims 1 and 10 uniquely recite the distinct features, “decomposing, by the processor, the sound waveform into a first sound waveform segment associated with the set of potential annoyance data and a second sound waveform segment not associated with the set of potential annoyance data; predicting, by the processor, that the set of potential annoyance data is an actual annoyance; filtering and modifying, by the processor, the first sound waveform segment associated with the actual annoyance; and providing, by the processor, the second sound waveform segment not associated with the actual annoyance to the user.” The prior art does not anticipate or render the above underlined obvious.                                                                                            
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Osborne et al. (US Pub. No. 2014/0307878) discloses a method and system for analyzing, selecting, and playing audio tracks to a listener, in order to stimulate and/or manipulate neuro-physiological arousal in that listener.
Nafus et al. (US Pub. No. 2019/0130337) discloses detecting a disturbance event in a shared environment.
Kovacevic (US Pub. No. 2019/0196777) discloses an earbud system and method adaptively acquires and classifies one or more data sets to provide a custom audio listening experience by measuring input of one or more physiological responses of a user.
Ballagas et al. (US PCT 2019/025931) discloses enhancing audio associated with the spatial area of attention, responsive to identifying a spatial area of attention of a gaze of a user, and modifying the enhancing based at least in part on a physiological observation of the user while hearing the audio.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484